                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

      Plaintiff,
v.                                                Case No. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
_________________________________________/

                                        ORDER

      At the January 24, 2020 hearing, the court addressed HealthPlan’s two

pending motions for sanctions (Docs. 226, 248) and defense counsel’s then-pending

motions to withdraw (Docs. 208, 236).

      For the reasons stated at the hearing, the following is ORDERED:

      1.    At the joint request of the parties, the January 24th hearing is continued

            to Tuesday February 25, 2020 at 10 a.m.

      2.    Ms. Feron Kutsomarkos and Mr. Rakesh Dixit must attend the hearing

            and be prepared to testify—answering questions presented by the court

            or counsel.

      3.    No later than 5 p.m. on Friday, February 21, 2020, the Dixit

            defendants must comply with all discovery orders (Docs. 93, 141, 200,

            234, 252).




                                          1
      4.    If the Dixit defendants fail to comply with any of these discovery orders

            by 5 p.m. on Friday, February 21, 2020, the Dixit defendants must be

            prepared to show cause at the February 25th hearing as to why they

            should not be sanctioned. If necessary, at the February 25th hearing,

            the court will set deadlines for the parties to brief what specific sanction

            is appropriately tailored to any discovery misconduct or failure to

            comply with prior orders.      If HealthPlan continues to seek default

            judgment as the sanction, HealthPlan must supplement its briefing and

            detail the facts supporting this most extreme case-dispositive sanction.

      5.    At the January 24th hearing, the Dixit defendants stated they intend to

            hire substitute counsel even though they offer no information about any

            ongoing efforts to hire new counsel despite Attorney Deese advising

            them of his intent to withdraw on December 13, 2019. (Doc. 236). Ms.

            Kutsomarkos and E-Integrate, Inc. have known about Attorney Dixit’s

            intent to withdraw for over three months. (Doc. 208). To date, no

            substitute counsel has appeared for any defendant. 1



1 Another January 28, 2020 order denies without prejudice defense counsel’s requests
to withdraw. (Doc. 257). Though Mr. Dixit and Ms. Kutsomarkos can appear pro se
if the court ultimately permits their current counsel to withdraw, the corporate
defendants cannot. Local Rule 2.03(e), M.D. Fla. Because the corporate defendants
cannot proceed without counsel, permitting current counsel to withdraw without
substitute counsel for the corporate defendants could result in such severe
consequences as striking the corporate defendants’ pleadings and entry of a clerk’s
default.
                                         2
6.   A January 24th order required Mr. Rakesh Dixit to provide any back-up

     hard drives of Ms. Kutsomarkos’s laptop to HealthPlan for expert

     review. (Doc. 252). Pending the outcome of the expert’s review, the

     court took HealthPlan’s requests for additional sanctions (Doc. 248)

     under advisement.

7.   Consequently, HealthPlan’s two motions for sanctions (Docs. 226 and

     248) continue to be TAKEN UNDER ADVISEMENT pending the

     February 25th hearing and any subsequent deadlines for supplemental

     briefing.

8.   Any status reports or other information for the court’s consideration in

     advance of the February 25th hearing must be filed no later than 2 p.m.

     on Monday, February 24, 2020.

ORDERED in Tampa, Florida, on January 28, 2020.




                                 3
